Title: To George Washington from George Crocker Fox & Sons, 8 April 1785
From: George Crocker Fox & Sons
To: Washington, George



Falmouth [England] April 8. 1785

George C. Fox & Sons, very respectfully, beg leave to inform General Washington that the inclosed letter from their Friends Rolland & Co. Amsterdam, was receiv’d a few days too late for the March Mail, but now goes forward ⅌ the Halifax Packet for Newyork.
If they can be useful to Genl Washington in forwarding any letters he may have occasion to send to Europe thro’ this Post, it will give them pleasure to obey his commands.
